856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John L. CRAYTON, Plaintiff-Appellant,v.Jerry HARTFIELD, Officer, Defendant-Appellee.
No. 88-5454.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges.

ORDER

1
Plaintiff Crayton moves to dismiss this appeal from the district court's grant of summary judgment to the defendant police officer in this civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Subsequent to the filing of his motion to dismiss, Crayton filed a motion to strike the motion to dismiss.  The motion to strike is granted, and the motion to dismiss is stricken from the record.


3
In his complaint, Crayton alleges that the defendant police officer used excessive force when he shot Crayton in the leg while apprehending Crayton at the scene of a burglary.  The district court held that the police officer was entitled to summary judgment because he did not use excessive force under the circumstances.


4
Upon consideration, we agree with the conclusions of the district court for the reasons stated in its order.  Accordingly, the judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.